          Case: 1:21-cr-00096 Document #: 1 Filed: 02/08/21 Page 1 of 1 PageID #:1


    FIL ED                    LK
      /2021
      2/8
             . BRUTO    N
   THOMA.SDG
           IS T R IC T COURT   UNITED STATES DISTRICT COURT
CLERK, U.S
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

     UNITED STATES OF AMERICA
                                                   No.   1:21-cr-00096
                    v.
                                                   Violation: Title 18, United States Code,
     KURT DANBY                        Section 875(d)
                                        JUDGE ANDREA R. WOOD
                                        MAGISTRATE JUDGE JEFFREY CUMMINGS
            The SPECIAL NOVEMBER 2020 GRAND JURY charges:

            1.    At times material to this indictment, Company A was a multinational
    fast food restaurant corporation headquartered in the Northern District of lllinois.

            2.    Between on or about October 23, 2OI8, and October 24, 20L8,         in   the

    Northern District of Illinois, Eastern Division, and elsewhere,

                                            KURT DANBY,

    defendant herein, with the wrongful intent to extort money from Company A,

    knowingly transmitted          in   interstate and foreign commerce a communication

    containing a threat to injure the reputation of Company A, if Company A did not pay

    the defendant   $ 1,   500,000;

            In violation of Title 18, United States Code, Section 875(d).

                                                     A TRUE BILL:


                                                     FOREPERSON


    signed by Steven J. Dollear on behalf of the
    UNITED STATES ATTORNEY
